United States Court of Appeals
                              For the First Circuit

No. 08-1029

                             UNITED STATES OF AMERICA,

                                         Appellant,

                                              v.

                                   EARL DESSESAURE,

                                    Defendant, Appellee.



                                     ERRATA SHEET


      The opinion of this Court, issued on February 24, 2009, should be amended as follows:

      On page 7, line 14: change "without prejudice" to "with prejudice"